[Cite as Powell v. Williams, 2022-Ohio-526.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

SOPHIA POWELL, ET AL.,                               :

                 Plaintiffs-Appellants,             :
                                                                    No. 110536
                 v.                                  :

ERIC BRANDON WILLIAMS, ET AL.,                       :

                 Defendants-Appellees.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: February 24, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Probate Division
                              Case No. 2020 ADV 251913



                                               Appearances:

                 Joseph Lewandowski, for appellants.



KATHLEEN ANN KEOUGH, J.:

                   Plaintiffs-appellants,         Sophia   Powell    and   Tiffany   Powell

(“appellants”), appeal the probate court’s denial of their motion for genetic testing

and dismissal of their will-contest complaint. For the reasons that follow, we affirm.
               Larry Williams (“decedent”) died, testate, on August 14, 2019. The

decedent’s Last Will and Testament, dated May 29, 2018 (hereinafter “will”),

specified that he had four children — defendant-appellee, Eric Brandon Williams

(“Williams”), who is an adult, and three minor-aged children. The will appointed

Williams to serve as executor and identified him as the sole primary beneficiary of

the decedent’s estate. The will further designated the decedent’s minor children and

Williams’s children, if any, as contingent beneficiaries.

               On September 26, 2019, Williams applied to the probate court to

probate the decedent’s will and to administer his estate. As part of that application,

Williams identified appellants as the decedent’s “alleged daughters.” The probate

court subsequently appointed Williams as executor and issued him letters of

authority to administer the estate.

               On May 21, 2020, appellants filed an action contesting the decedent’s

will, contending that they were the decedent’s daughters and alleging that the

decedent lacked testamentary capacity to execute the will or was under undue

influence and duress by Williams in executing the will.         As such, appellants

requested that the probate court set aside the will, declare that the decedent died

intestate, and award them a share of the decedent’s estate. Appellants further

requested that if Williams contested that appellants were, in fact, the decedent’s

natural-born children, that the court order genetic testing of Williams or that the

decedent’s remains be exhumed for genetic testing. Williams filed an answer,

denying the allegations, including that appellants are the decedent’s daughters.
               After several pretrials and discovery, appellants filed a motion for

genetic testing to determine whether they are, in fact, the decedent’s natural-born

children. The motion requested that the court order DNA genetic testing on

Williams and sought permission to request the voluntary consent of their mother

and the decedent’s brother to submit to DNA genetic testing. Appellants asserted

that as their “first step” in contesting the decedent’s will, they must establish that

they are the biological children of the decedent. They claimed that in addition to an

affidavit from their mother, birthday cards from the decedent, “beneficiary

designations,” and their inclusion in the decedent’s obituary, the genetic testing

would conclusively prove that they are the decedent’s children. Appellants generally

asserted that “illegitimate children” are entitled to inherit under the laws of intestate

succession and any deprivation of that right violates the Equal Protection Clause.

Appellants appeared to argue that the trial court’s failure to order genetic testing

would violate their constitutional right to equal protection under the law.

               Williams did not file any opposition to appellants’ motion, and the

probate court did not conduct a hearing.

               On April 29, 2021, the probate court denied appellants’ motion for

genetic testing, concluding that it lacked jurisdiction over any parentage action

pursuant to R.C. 3111.381 because the statute of limitations in determining the

existence or nonexistence of a parent-child relationship had expired. Consequently,

the court determined that because the appellants are not “interested persons” as
required under R.C. 2107.71(A), they lacked standing to contest the decedent’s will.

Accordingly, the court dismissed appellants’ complaint.

                Appellants now appeal, raising the following sole assignment of error:

       Ohio’s statutory scheme denying an illegitimate child who is now an
       adult, (over 23), the right to inherit by intestate succession from the
       child’s natural father unless the natural father has married the mother,
       the illegitimate child has been acknowledged in a court proceeding by
       the natural father[,] or the illegitimate child has been adopted by the
       natural father constitutes a violation of the [Fourteenth] Amendment’s
       guarantee to the “Equal Protection of the Laws.”

I.   Appeal1

                Appellants raise a constitutional argument challenging Ohio’s

statutory scheme regarding adult illegitimate children (i.e., natural-born children),

and their ability to initiate proceedings to recognize a parent-child relationship after

the alleged father’s death for the purpose of inheriting under the laws of intestate

succession.

                It is well established that a party cannot raise a constitutional issue

for the first time on appeal. See State v. Awan, 22 Ohio St.3d 120, 489 N.E.2d 277

(1986), syllabus (“Failure to raise at the trial court level the issue of the

constitutionality of a statute or its application, which issue is apparent at the time of

trial, constitutes a waiver and therefore need not be heard for the first time on

appeal.”)     Moreover, even if appellants had properly raised and argued the



       1 The appellants’ brief contains facts that are not included in the appellate record.
This court will only review those facts that can be found in the appellate record. Although
the trial court conducted multiple pretrials, appellants have not provided any transcript
of those proceedings to this court.
constitutional issue with the probate court, this case can be decided without

reaching the constitutional issue.       Reviewing courts should avoid reaching

constitutional issues “when ‘other issues are apparent in the record which will

dispose of the case on its merits.’” In re D.S., 152 Ohio St.3d 109, 2017-Ohio-8289,

93 N.E.3d 937, ¶ 7, quoting Greenhills Home Owners Corp. v. Greenhills, 5 Ohio

St.2d 207, 212, 215 N.E.2d 403 (1966); State v. Talty, 103 Ohio St.3d 177, 2004-

Ohio-4888, 814 N.E.2d 1201, ¶ 9.

               Although appellants generally argued in the probate court that

denying a natural-born child her right to inherit under intestate succession violates

the constitutional right of equal protection under the law, they failed to set forth

specific challenges to Ohio’s Parentage scheme, including its statute of limitations

to bring such an action, and how Ohio’s statutory scheme deprives appellants equal

protection under the law. Accordingly, because appellants did not raise the equal

protection issues in the probate court that they now raise on appeal, those

arguments are waived for purposes of appeal.

               Nevertheless, the Ohio Supreme Court has previously determined

that Ohio’s statutory scheme, which only allows natural-born children to inherit

from their natural fathers under certain circumstances, is constitutional and does

not violate natural born children’s rights to equal protection of the law as guaranteed

by the Fourteenth Amendment or Article I, Section 2, of the Ohio Constitution.

White v. Randolph, 59 Ohio St.2d 6, 11, 391 N.E.2d 333 (1979); Brookbank v. Gray,

74 Ohio St.3d 279, 287, 658 N.E.2d 724 (1996) (differentiating the equal protection
analysis regarding illegitimate rights in wrongful death actions and those in

inheritance cases — “Even if the Parentage Act were interpreted to preclude

illegitimate children from claiming inheritance rights from and through their

natural fathers absent an adjudication of paternity inter vivos, it is clear that the

Ohio intestate succession scheme would nevertheless be constitutional.”); Rushford

v. Caines, 10th Dist. Franklin No. 00AP-1072, 2001 Ohio App. LEXIS 1512, 9-10

(Mar. 30, 2001).

II. Probate Court’s Jurisdiction

               Appellants focus their appeal on the constitutional challenges to

Ohio’s statutory scheme regarding illegitimate children, but do not make any

specific argument challenging the probate court’s denial of their motion for genetic

testing or dismissal of their will contest complaint. Nevertheless, we find no error.

               Although appellants brought this matter as a will-contest action, it

morphed into a parentage action when appellants requested that the probate court

order Williams and other nonparty individuals to submit to genetic testing. The

probate court, in its well-written opinion, properly dismissed the complaint, finding

that it lacked jurisdiction to proceed.

               It is well-settled that proceedings in probate court are restricted to

those actions permitted by statute and by the Constitution because the probate court

is a court of limited jurisdiction. Corron v. Corron, 40 Ohio St.3d 75, 531 N.E.2d

708 (1988), paragraph one of the syllabus, citing Schucker v. Metcalf, 22 Ohio St.3d
33, 488 N.E.2d 210 (1986). Pursuant to R.C. 2101.24(A)(1)(p), the probate court is

vested with exclusive jurisdiction involving will-contest actions.

               Additionally, the probate court retains jurisdiction to determine the

existence of a parent-child relationship in certain circumstances.2 When the alleged

father is deceased, the probate court retains jurisdiction of a parentage action under

R.C. 3111.381(E). That statute provides that

      [i]f the alleged father of the child is deceased and proceedings for the
      probate of the estate of the alleged father have been or can be
      commenced, the court with the jurisdiction over the probate
      proceedings shall retain jurisdiction to determine the existence or
      nonexistence of a parent and child relationship between the alleged
      father and any child.

               In this case, the alleged father has a pending estate action subject to

the jurisdiction of the probate court. Accordingly, under R.C. Chapter 3111, the

probate court could also retain jurisdiction to determine the existence or

nonexistence of a parent and child relationship between the decedent and

appellants, if properly commenced.

      A. Will Contest Action

               Only a person with standing can bring an action or continue to

prosecute an action. State ex rel. Dallman v. Franklin Cty. Court of Common Pleas,

35 Ohio St.2d 176, 178, 298 N.E.2d 515 (1973). Under to R.C. 2107.71(A), a party

challenging the will of a decedent must be a “person interested” in the will. A



      2Under   R.C. 2105.25, a probate court also has authority to review and determine
actions by a man alleging himself to the father of an adult child (a person over the age of
23). This statute does not apply in this case because the alleged father is deceased.
“person interested,” as defined by the statute, is one who has a “‘direct, immediate

and legally ascertained pecuniary interest in the devolution of the testator’s estate

as would be impaired or defeated by the probate of the will, or be benefitted by

setting aside the will.’” York v. Nunley, 80 Ohio App.3d 697, 610 N.E.2d 576 (8th

Dist.1992), quoting Bloor v. Platt, 78 Ohio St. 46, 49-50, 84 N.E. 604 (1908); see

also In re Estate of Scanlon, 8th Dist. Cuyahoga No. 95264, 2011-Ohio-1097, ¶ 12.

               In this case, appellants cannot claim to be “person[s] interested”

under the decedent’s will because they are not named as beneficiaries. Accordingly,

to have standing to bring a will-contest action as a “person interested,” appellants

would have to establish that they could inherit under the laws of intestate succession

if the decedent’s will was declared invalid.3 To do this, the appellants must establish

the existence of a parent-child relationship.

      B. Parentage Action

               Prior to 1982, an illegitimate child could inherit from her natural

father only through certain means. The father had to: (1) marry the mother and

acknowledge the child as his; (2) formally acknowledge in probate court that the

child was his with the consent of the mother; (3) designate the child as an heir-at-

law; (4) adopt the child; or (5) make a provision for the child in his will. See White




      3 Pursuant to R.C. 2105.06, when a person dies intestate, his property is distributed

according to laws of intestate succession. Relevant to this case, under R.C. 2105.06(A), a
decedent’s property would pass “if there is no surviving spouse, to the children of the
intestate or their lineal descendants, per stirpes.”
v. Randolph, 59 Ohio St.2d 6, 11, 391 N.E.2d 333; Garrison v. Smith, 55 Ohio App.3d

14, 15, 561 N.E.2d 1041 (6th Dist.1988).

                 Currently, however, a child born out of wedlock can also inherit from

her natural father by alternate means under the Ohio Parentage Act, promulgated

under R.C. Chapter 3111.        This chapter provides procedures for the judicial

establishment of the parent-child relationship.

                 Relative to this appeal, an action to determine the existence or

nonexistence of the father and child relationship may be brought by the child under

R.C. 3111.04(A)(1).4 However, pursuant to R.C. 3111.05, such action must be

brought within five years after the child reaches the age of majority. The statute

provides:

      An action to determine the existence or nonexistence of the father and
      child relationship may not be brought later than five years after the
      child reaches the age of eighteen. Neither section 3111.04 of the
      Revised Code nor this section extends the time within which a right of
      inheritance or a right to a succession may be asserted beyond the time
      provided by Chapter 2105., 2107., 2113., 2117., or 2123. of the Revised
      Code.

R.C. 3111.05.5




      4 R.C. 3111.03 also sets forth presumptions of paternity wherein a man is presumed

to be the natural father of a child under certain circumstances. Appellants do not contend
that any of these presumptions apply.

      5  Based on the plain language of the statute, it is apparent that the General
Assembly contemplated the laws of inheritance when drafting and implementing this
limitation period. Accordingly, any change is the law must be done by the General
Assembly; this court cannot legislate from the bench.
              In this case, no assertion has been made that either of the appellants

are 23 years old or younger. Accordingly, even if appellants properly brought a

parentage action through the will-contest proceeding, their parentage action is time-

barred under the applicable statute of limitations. As such, no determination could

be made by the probate court regarding whether the decedent is the natural father

of the appellants so as to allow appellants to inherit under the laws of intestate

succession.

              Insofar as appellants contend that the limitation period in R.C.

3111.05 violates their constitutional rights, the Ohio Supreme Court in Wright v.

Oliver, 35 Ohio St.3d 10, 517 N.E.2d 883 (1988), applied this five-year statute of

limitations in deciding a parentage action between a mother and an alleged father,

and unquestionably found that R.C. 3111.05 is constitutional.

      There is no question regarding the constitutionality of this statute. The
      R.C. 3111.05 limitations period avoids the equal protection infirmities
      of shorter limitations periods, which the United States Supreme Court
      declared unconstitutional in Mills v. Habluetzel (1982), 456 U.S. 91,
      and Pickett v. Brown (1983), 462 U.S. 1. It also recognizes a child’s
      right to paternal support throughout his or her minority and protects
      the state’s interest in enforcing a father’s duty to support illegitimate as
      well as legitimate children. See Johnson v. Norman (1981), 66 Ohio St.
      2d 186, 20 O.O. 3d 196, 421 N.E. 2d 124; Franklin v. Julian (1972), 30
      Ohio St. 2d 228, 59 O.O. 2d 264, 283 N.E. 2d 813.

Id. at 11, fn 1. Accordingly, until otherwise determined, the statute of limitations

contained in R.C. 3111.05 is constitutional.

III. Conclusion

              Because appellants are not named as beneficiaries under the

decedent’s will, and they would not inherit under the laws of intestate succession,
the probate court properly found that appellants are not “persons interested” to have

standing to bring a will contest action. As such, the court lacked jurisdiction over

the matter and properly dismissed the case.

               The facts of this case are quite concerning, and unfortunately, this

court cannot afford appellants the relief they are requesting. This court sympathizes

with appellants, but until the General Assembly either changes the statute of

limitations or creates an avenue to allow alleged natural-born children who have

been socially recognized and known to the decedent or his heirs to obtain or

establish the parent-child relationship beyond the existing statute of limitations, this

court is bound by the laws as written.

               Judgment affirmed.

      It is ordered that appellees recover from appellants costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

FRANK D. CELEBREZZE, JR., P.J., CONCURS;
MARY EILEEN KILBANE, J., DISSENTS (WITH SEPARATE OPINION)
MARY EILEEN KILBANE, J., DISSENTING:

               I respectfully dissent with the majority opinion. I would find that R.C.

3111.05, the Ohio Parentage Act’s statute of limitations, is fundamentally unfair to

natural born children who wish to legally establish a parent-child relationship.

Specifically, children born out of wedlock who want to establish a legally recognized

parent-child relationship with their biological father need an extended statute of

limitations beyond the current threshold of five years after the age of majority.

               I propose that Ohio’s Parentage Act, R.C. 3111, et seq., places

unreasonable expectations on persons under the age of 23. These individuals are

expected to have the wherewithal and mental acuity to understand the merits of

legally declaring a parent-child relationship and to have the financial means to

secure counsel that will help them facilitate the proceedings. Further, the current

statute of limitations ignores that some children may not learn the identity of their

biological parent prior to the children turning 23 years of age. Young individuals

need additional time within which they can legally establish the parent-child

relationship. Such a mechanism is employed in the juvenile context to provide

minor victims of sexual abuse an extended statute of limitations, and I recommend

adopting a similar extension of time here. See R.C. 2305.111(C) (a claim of childhood

sexual abuse shall be filed within 12 years after the child reaches the age of majority).

               Here, appellants offer an affidavit from their mother, birthday cards

from the decedent, and their names listed in the decedent’s obituary to support their

parentage claim. Additionally, the decedent named the appellants as beneficiaries
to his supplemental State Teachers Retirement System’s pension. It is argued that

the appellants were held out publicly as the biological daughters of the decedent.

Yet, because the appellants did not legally establish a parent-child relationship

before the age of 23, the current law prevents them from potentially inheriting their

rightful shares of their father’s estate. It is difficult to accept that the current law is

in the best interest of the appellants and the large pool of similarly situated natural

born children who must demonstrate a certain level of savviness at a relatively young

age or forever be blocked from seeking and establishing a legally binding parent-

child relationship.6

               For these reasons, I respectfully dissent.




       6Our parentage laws have a potentially wide-sweeping impact since in 2019 forty
percent of the children born in the United States of America were born out of wedlock.
National Vital Statistics Reports, Vol. 70, No. 2, March 23, 2021, p.6.